El Jtjbz PeesideNte Se. QuiñoNbs,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia apelada.
Resultando, además, que en el documento Ique se acom-pañó con la demanda, y obra agregado al folio 1 de estos autos, y que se intitula “dé arreglos de conformidad de cuentas de personal del Ayuntamiento de Arroyo entre Don Eugenio Rniz de Val, acreedor por pagos hechos á dicho personal, y el Depositario- Don Pedro Virella Uribe,” otor-gado en Gruayama, ante los testigos que los suscriben, Don Antonio Gran y Don Aureo Alvarez, en cuatro de Enero de 1894, se comprometió el expresado Virella Uribe á abonar á Don Eugenio Rniz de Val-las cantidades que se expresan en dicho documento,una vez que recogiera las firmas de los interesados en los respectivos libramientos por sueldos y atenciones devengados hasta Setiembre de 1893, insertán-dose á continuación, en el mismo, la relación de los emplea-dos del Ayuntamiento y las cantidades con que cada uno fi-guraba en la liquidación practicada, montantes en junto á la suma de dos mil novecientos cuarenta y ocho pesos con no-venta centavos provinciales; y comprometiéndose, además, el Depositario Virella Uribe á abonar á Rniz del Val, me-diante libramiento suscrito por el interesado, los créditos con que figuraba el mismo Ruiz del Val, como acreedor del Ayuntamiento por alumbrado y otros conceptos que se ex-presan, ascendentes á la suma de doscientos sesenta y cuatro pesos con treinta y un centavos, los que unidos á los dos mil novecientos cuarenta y ocho pesos noventa centavos, que se le debían por los sueldos pagados á los empleados del Ayun-tamiento, montaban en junto á la suma de tres mil trescien-*62tos trece pesos veinte y nn centavos provinciales: y convi-niéndose por último que Don Engenio Ruiz del Val entre-garía á Virella en su oportunidad los vales que tenía de dichos empleados, ó recibos á cuenta de los mismos, cuando dichos vales excedieran de los abonos, en cuyo caso se pon-dría en aquellos las notas correspondientes.
Resultando de la certificación librada por el Pión. Teso-rero de Puerto Rico, obrante al folio setenta y cinco de estos autos, y traida á solicitud del actor durante el término de prueba, que según consta en las cuentas de los fondos muni-cipales del Ayuntamiento de Arroyo, correspondientes á los años económicos de 1891 á 1892,1892 á 1893, y 1893 á 1894, que existen en aquella oficina, los Señores Don Miguel Jeannot, Don José Ma. Alcaide, Don Juan María Saavedra, Don Casi-miro Llabrés, Doña Ana Valdejuly de Cintrón, Don Antonio Arquel Iglesias, Don Agapito Virella, Don Eugenio Marian-ton, Don José Marti Vail, Don Luis Menar, Don Clemente Iglesias, y Don Cándido García empleados del Ayuntamien-to de Arroyo, tienen firmados los respectivos libramientos, que aparecen en las aludidas cuentas, por sueldos y aten-ciones devengados en todo ó en parte de los años económicos de 1891 á 92, 92 á 93 y meses de Julio á Setiembre de 1893 á 94, con las siguientes excepciones: los libramientos donde están incluidos los sueldos de Autopio Arquel Iglesias, como guardia municipal durante los años del 91 á 92 y del 92 á 93, están firmados por el Cabo de la Policía Municipal, figu-rando el Sr. Arquel Iglesias en la relación que se acompaña con cada libramiento, estando expedido éste por el total de los sueldos de los individuos que constituyen el cuerpo de guardias municipales. Solamente un libramiento de ciento cincuenta pesos-por sueldos, de los seis últimos meses del ejercicio de 1892 á 1893, está extendido á favor de Arquel, y firmado por él. El importe de los sueldos de Cándido Garcia como guardia urbano durante el ejercicio de 1891 á 92 y los meses de Julio, Agosto y Setiembre del 93 al 94, apare-cen librados en unión de los del otro urbano Ramón Rodri*63guez, firmando siempre éste los libramientos por sí y á nom-bre de García. En el año económico del 92 al 93 aparece un sólo libramiento de trescientos sesenta pesos por sueldos du-rante el año, de los urbanos Ramón Rodriguez y Cándido Gar-cía, estando firmado solamente por Rodriguez. En el mismo año del 92 al 93, aparece otro libramiento por noventa y seis pesos á favor de Cándido García, como encargado de los fa-roles, que no tiene -firma alguna debajo del recibí. Otros li-bramientos que aparecen á favor de Cándido Garcia como encargado de los faroles del alumbrado público, están firma-dos á ruego del interesado, por Ramón Rodriguez; certifica además el Tesorero, que en las cuentas de referncia no existe constancia alguna de que por Don Eugenio Ruiz se su-ministrara á la Alcaldía de Arroyo por alumbrado y otros efectos la suma de doscientos sesenta y cuatro pesos en dife-rentes partidas.
Resultando que en el acto del juicio oral el abogado de-fensor del demandado reconoció la certeza y legitimidad del documento de cuatro de Enero de mil ochocientos no-venta y cuatro que obra al folio 1 de estos autos.
Considerando que con arreglo al artículo 1091 del anti-guo Código Civil, cuyo precepto reproduce el 1058 del vi-gente, las obligaciones que nacen de los contratos tienen fuerza de ley entre las partes contratantes y deben cumplir-se al tenor de los mismos.
Considerando que habiéndose comprometido Don Pedro Virella Uribe en el documento del folio Io á abonar á Don Eugenio Ruiz del Valí las cantidades que en el mismo se ex-presan, detalladamente, por sueldos de los empleados del Ayuntamiento de Arroyo que se relacionan en el mismo do-cumento, tan luego recogiera .las firmas de los interesados en los respectivos libramientos, por sueldos y otras aten-ciones devengados hasta Setiembre del 1893, y constando de la certificación librada por el Hon. Tesorero de Puerto Rico, obrante al folio 75 de estos autos, y traida á instancia del actor durante el término de prueba, que según consta de las *64cuentas de fondos municipales del Ayuntamiento de Arroyo, correspondientes á los años de 1891 á 92, 92 al 93 y 93 al 94, que existen en aquella oficina, los individuos relacionados en el citado documento del folio 1, empleados y funciona-rios que fueron del Ayuntamiento de Arroyo, tienen firma-dos los respectivos libramientos que aparecen en las aludi-das cuentas, por sueldos y atenciones devengados en todo ó parte de los años económicos de 1891 á 92, 1892 á 93 y meses de Julio, Agosto y Setiembre de 1893 á 1894, con las excep-ciones que etf la misma certificación se expresa, es de esti-marse cumplida la condición impuesta, respecto de aquellos libramientos expedidos á favor de los empleados del Ayun-tamiento de Arroyo que aparecen relacionados en el docu-mento del folio 1, por sueldos devengados durante el tiempo á que se refiere la certificación dél Tesorero de Puerto Pico, y que -aparecen firmados por los mismos interesados, ó por medio de otras personas; y por consiguiente que el acreedor Don Eugenio Buiz de Valí está en perfecta aptitud para cobrar las cantidades á que asciende la liquidación practica-da, y que obra inserta en el mismo documento del folio 1 en lo que no excedan del valor de los expresados libramientos.
Considerando que no se encuentra en el mismo caso, y por consiguiente, no es de abono á Don Eugenio Buiz del Valí, el libramiento expedido á favor del guardia urbano Cán-dido Grarcia, por noventa y seis pesos, que según la certi-ficación del Tesorero no aparece autorizado por él, ni por ninguna otra persona, en su nombre, el recibo que aparece al pié del mismo libramiento; ni los doscientos sesenta y cuatro pesos treinta y un centavos con que figura el mismo Don Eugenio Buiz de Valí por suministro de alumbrado y otros conceptos que se expresan en la segunda parte del ci-tado documento del folio 1, y que se comprometió á pagar el demandado Don Pedro Virella Uribe, mediante libramiento suscrito por el mismo interesado, pués aparte de que no se justifica el qrédito con el comprobante convenido, ó sea el libramiento extendido á favor del demandante y suscrito con *65su firma, resulta también de la certificación del Tesorero, obrante al folio 75, que no existe en las cuentas municipales del Ayuntamiento de Arroyo constancia alguna de que Don Eugenio Buiz de Yall suministrara á la Alcaldía de aquél pueblo, por alumbrado y los demás conceptos que se expre-san, los doscientos sesenta y cuatro pesos treinta y un centavos á que se bace ascender el crédito de referencia.
Considerando que si bien en la misma certificación del Tesorero aparece que existen otros libramientos del Ayun-tamiento de Arroyo, á que se contrae dicha certificación que-no aparecen firmados por los respectivos interesados, por sí ó por otras personas, en su nombre, como los de los suel-dos del guardia municipal Antonio Arquel Iglesias, corres-pondiente á los años de 1891 á 92 y 92 á 93, que aparecen firmados por el Cabo de la Policia Municipal, pero figurando-el Arquel en la relación acompañada con cada libramientoy estando expedidos éstos por el total de los sueldos de Ios-individuos que componían el cuerpo de guardias municipales y otro libramiento expedido á favor del mismo guardia ur-bano Candió G-arcia, por sus sueldos y los de su compañero,, el 'otro guardia Bamón Bodriguez, que aparece firmado sólo> por éste, deben estimarse de abono á Don Eugenio Buiz de: Yall, toda vez^que en el largo tiempo transcurrido no consta, se haya formalizado reclamación ni protesta alguna por los interesados contra la legitimidad de los pagos hechos, por lo que es de presumirse que con su adquiescencia y conformi-dad se firmaron á su nombre los respectivos libramientos.
Considerando que las costas deben imponerse al litigante cuyas pretensiones fueren totalmente desestimadas: pero en otro caso deben imponerlas los Tribunales con arreglo á equidad.
Vistos los artículos citados del antiguo y del vigente Có-digo Civil, la Sección 63 de la Orden General No. 118 de 1899, y las demás disposiciones de aplicación General.
Fallamos que debemos revocar y revocamos la senten-cia apelada, condenando á Don Pedro Yirella Uribe á pagar *66á Don Eugenio Eniz del Valí las cantidades relacionadas en la primera parte del documento del folio 1, en lo que no ex-cedan del valor de los libramientos expedidos á favor de los empleados del Ayuntamiento de Arroyo, relacionados en el mismo documento del folio 1, por sueldos y atenciones deven-gados durante los años 1891 á 92, 92 á 93 y los meses de Julio, Agosto y Setiembre del 93 al 94, á que se refiere la certificación del Tesorero de Puerto Eico, del folio 75, y que aparezcan firmados por los mismos interesados ó por medio de otras- personas, con excepción del expedido á favor del guardia urbano Cándido Garcia, por valor de noventa y seis pesos, á que se refiere también la misma certificación del Te-sorero; previa la liquidación correspondiente, que se practi-cará con arreglo á los artículos 922 y siguientes de la Ley de Enjuiciamiento Civil, y reduciéndose la cantidad que re-sulte, á la moneda oficial con el descuento establecido; y ab-solvemos de la demanda á Don Pedro Virella Uribe, en cuanto á los doscientos sesenta y cuatro pesos treinta y un centavos del crédito reconocido á su favor en el documento del folio 1, por suministro del alumbrado y otros conceptos, sin especial condenación de costas de ambas instancias.
Jueces concurrentes: Sres. Hernández, Figueras, Sulz-baclier y MacLeary.